In an action to recover damages for personal injuries, defendant New England Engineering, Inc., appeals from (1) an order of the Supreme Court, Kings County (Aronin, J.), dated May 17, 1984, which determined that said defendant’s motion was one to reargue rather than one to renew, as characterized by said *980defendant, and referred it to Justice John A. Monteleone; and, (2) an order of the same court (Monteleone, J.), dated May 29, 1984, which denied defendant’s motion.
Appeals dismissed, without costs or disbursements.
By order dated April 30, 1982, Special Term (Monteleone, J.), denied appellant’s prior motion for summary judgment. Although appellant denominated the instant motion as one for leave to renew that prior motion, we agree with Special Term that it was properly one for reargument since it was not based upon any additional material facts. No appeal lies from an order denying reargument (see, Alessi v County of Nassau, 100 AD2d 561).
Special Term’s May 17, 1984 order of reference is likewise not appealable as of right under the provisions of CPLR 5701 (see, Hilligas v Veznedaroglu, 96 AD2d 721). Mangano, J. P., Brown, O’Connor and Weinstein, JJ., concur.